DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to arguments filed 04/17/2022, where claims 1-20 are currently pending.

Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reasons for the indication of allowable subject matter can be found in the previous issued Office action and therefore will not be repeated herein.

Response to Arguments
Applicant’s arguments, see pg. 3, filed on 04/17/2022, with respect to previous rejection of claims 1, 9, and 17 under 35 U.S.C. § 103 have been fully considered.  Applicant argued that Lin does not teach “employing the lockscreen window during the lockscreen state”.  Applicant improperly argued why the Lin reference does not teach the limitation above by referring to other portion(s) of the reference that were not cited in the previous rejection, instead of arguing the specific cited portion(s).  Therefore, Applicant did not address the rejection by either amending the limitations and/or providing convincing arguments to the specific cited portion in the rejection.  For the sake of compact prosecution, Examiner respectfully disagree that Lin does not teach the limitation argued above.  Lin specifically teach that when the screen of the mobile device is turned on, e.g., bright screen, display the effect of a dynamic wallpaper when the state of the screen is locked (¶ [0021]).  The orientation and/or movement of the mobile device is monitored so as to enable the dynamic wallpaper to display different effects based on the monitored orientation and/or movement of the mobile device (¶ [0021]).  Therefore, Lin teaches the limitation argued above.
Applicant further argued, see pg. 3, that Lin does not teach “drawing, responsive to that the electronic device has a bright screen in a lockscreen state, a transparent lockscreen window by using a lockscreen service, and launching a lockscreen wallpaper process” and “creating an activity instance of the lockscreen wallpaper process, and setting an attribute of the activity instance to be always on top”.  However, the argument is improper as the Applicant merely provided a conclusive statement and did not provide any specific argument as to why the cited portion(s) of Lin do not teach the limitations.
Applicant further argued, see pg. 3-4, that Niglio does not cure the deficiencies of Lin.  Again, Applicant did not specifically argue why the cited portion of Niglio does not teach the mapped element, instead, referring to uncited portion of Niglio.  Furthermore, Niglio was only cited to teach the element of “transparent lockscreen”, which is missing from the Lin reference, and was not relied upon for the teaching of the limitations argued above.
Therefore, for the above reasons, Lin in view of Niglio teach all limitations of claims 1, 9, and 17.  As such, the rejection is maintained for the reason of record.

Applicant’s arguments, see pg. 4, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, the rejections of the dependent claims are maintained with the rationale set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, (US 20150138243 A1) (hereinafter Lin) in view of Niglio et al., (US 20130212702 A1) (hereinafter Niglio).

Referring to claim 1, Lin teaches a lockscreen display control method, applied to an electronic device, the method comprising: 
drawing, responsive to that the electronic device has a bright screen in a lockscreen state, a…lockscreen window by using a lockscreen service, and launching a lockscreen wallpaper process (“the user turns on a screen of a mobile device (e.g., in a display status...the screen is…locked), and the display effect of dynamic wallpaper is a product obtained after the combination with gravity sensing…to enable the dynamic wallpaper to display different dynamic effects”, ¶ [0021]); 
creating an activity instance of the lockscreen wallpaper process, and setting an attribute of the activity instance to be always on top (“in response to the screen being turned on, starting the monitoring of the mobile terminal…monitoring the screen status to control the on/off of the dynamic wallpaper”, ¶ [0016]; “in a display status regardless of whether or not the screen is unlocked or locked”, ¶ [0021].  Examiner notes, the dynamic wallpaper is displayed regardless of the display status; therefore, is always displayed and thus always on top when compared to non-displayed process); 
monitoring a device orientation of the electronic device by using the activity instance to acquire an orientation parameter (“a terminal position, etc. are identified by monitoring the status of the mobile terminal”, ¶ [0019]); and 
adjusting, according to the orientation parameter, a wallpaper displayed under the lockscreen window, and controlling the wallpaper to dynamically display under the lockscreen window (“a terminal position, etc. are identified by monitoring the status of the mobile terminal, so that the display status of the dynamic wallpaper can be adjusted”, ¶ [0019]; “the user can freely perform interactive operations, such as holding vertically, holding slantwise, holding transversally, shaking and tossing, so as to enable the dynamic wallpaper to display different dynamic effects based on different data collected by a gravity sensing instrument”, ¶ [0021]).
Lin teaches the limitations above; however, Lin does not explicitly teach the lockscreen being transparent.
Niglio teaches transparent lockscreen (“The lock screen 300 is transparent...such that there is indicia of a locked state”, ¶ [0013], fig. 3).
Lin and Niglio are analogous art to the claimed invention because they are concerning with user interface for an electronic device (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Lin in view of Niglio before them to modify the dynamic wallpaper system of Lin to incorporate the transparent lockscreen as taught by Niglio.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Niglio (¶ [0013]), because the transparent lockscreen does not depend on the dynamic wallpaper system.  That is the transparent lockscreen performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase usability of the interface by allowing underlying items to be visible through the lockscreen as suggested by Niglio (¶ [0039]).

Referring to claim 6, Lin further teaches the method of claim 1, wherein the adjusting the wallpaper displayed under the lockscreen window according to the orientation parameter comprises: 
selecting, according to the orientation parameter, the wallpaper displayed under the lockscreen window from multiple alternative images corresponding to different device orientations (“According to one embodiment, FIG. 2(A) depicts effects of dynamic wallpaper when a user holds a mobile phone vertically. It can be observed that a gravity direction is monitored via a gravity sensing instrument and raindrops in the dynamic wallpaper drop vertically. For example, FIG. 2(B) shows effects of dynamic wallpaper when a user holds a mobile phone slantwise. It can be observed that a gravity direction is monitored via a gravity sensing instrument and raindrops in the dynamic wallpaper drop vertically relative to the level ground”, ¶ [0025], figs. 2A-D); or, 
acquiring a three-dimensional (3D) spatial model including the electronic device, and projecting the 3D spatial model according to the orientation parameter and a relative position relationship between the 3D spatial model and a virtual viewpoint to generate the wallpaper displayed under the lockscreen window.  

Regarding claims 9 and 14, these claims recite the lockscreen display control device that performs the steps of the lockscreen display control method of claims 1 and 6 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claim 17, the instant claim recites the non-transitory computer-readable storage medium storing instructions when executed, perform the steps of the lockscreen display control method of claim 1; therefore, the same rationale of rejection is applicable. 


Claims 2, 3, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Niglio as applied to claims 1, 9, and 17 above, and further in view of Shah et al., (US 20150254464 A1) (hereinafter Shah).

Referring to claim 2, Lin in view of Niglio teaches wherein drawing, responsive to that the electronic device has the bright screen in the lockscreen state, the transparent lockscreen window by using the lockscreen service as recited above.  However, Lin in view of Niglio do not explicitly teach configuring, before the electronic device enters the lockscreen state, an application parameter of the lockscreen wallpaper process as a call parameter of a keyguard view mediator of the lockscreen service; 
…receiving, responsive to that a display screen of the electronic device is turned on in the lockscreen state, a lockscreen message sent by a system process through the keyguard view mediator of the lockscreen service; and 
drawing the…lockscreen window through the keyguard view mediator of the lockscreen service based on the lockscreen message, and launching the lockscreen wallpaper process according to the call parameter.
Shah teaches configuring, before the electronic device enters the lockscreen state, an application parameter of the lockscreen wallpaper process as a call parameter of a keyguard view mediator of the lockscreen service (“The keyguard enables entry to the android device by showing a lock screen to a user”, ¶ [0002], fig. 5; “The Phone Window Manager delegates the locking action to Keyguard Service through Keyguard Service Delegate. Keyguard service instantiates Keyguard Host View to handle every action. Keyguard Host View is responsible for showing all the lock screen views which contain a widget view, actual unlock view and a user switcher view”, ¶ [0003], fig. 5; “The selection of the lock customization application through the customization module 216 provides an access to one or more options for customizing the view of the lock screen of the electronic device. The customization application also customizes view of the keyguard of the electronic device”, ¶ [0030], fig. 3; “The keyguard host view provides a view of one or more options over the customized lock interface in runtime. The one or more options on success of customization of the screen lock, allows the user to add view, change wall paper”, ¶ [0032], fig. 3.  Examiner notes, the keyguard service, which including the keyguard view mediator, is merely a native service of the Android operating system, and is used to provide the lock screen functionality); 
…receiving, responsive to that a display screen of the electronic device is turned on in the lockscreen state, a lockscreen message sent by a system process through the keyguard view mediator of the lockscreen service; and 
drawing the…lockscreen window through the keyguard view mediator of the lockscreen service based on the lockscreen message, and launching the lockscreen wallpaper process according to the call parameter (“The customization application…provide an access to one or more options for customizing the view of the lock screen”, ¶ [0006]; “The keyguard gets triggered through certain points. Few of them are, if user turns the device on…Once a trigger point is fired Android system's Window Manager Service gets triggered. Window Manager Service delegates the task of performing necessary action to a Phone Window Manager. The Phone Window Manager delegates the locking action to Keyguard Service through Keyguard Service Delegate. Keyguard service instantiates Keyguard Host View to handle every action. Keyguard Host View is responsible for showing all the lock screen views which contain a widget view, actual unlock view”, ¶ [0003], fig. 5; “The android model comprises keyguard security model 524 and keyguard service delegate 526. Extended keyguard service 528 is a class extension to keyguard service 530. Extended keyguard view mediator 532 is a class extension to keyguard view mediator 534”, ¶ [0038], fig. 5).
Lin, Niglio, and Shah are analogous art to the claimed invention because they are concerning with user interface for an electronic device (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Lin in view of Niglio and Shah before them to modify the dynamic wallpaper system of Lin in view of Niglio to incorporate the customizable keyguard as taught by Shah.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Shah (¶ [0006], [0028]-[0032], [0037]-[0038], figs. 2-5), because the customizable keyguard does not depend on the dynamic wallpaper system.  That is the customizable keyguard performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase user enjoyment by allowing user to customize the look of the lock screen as suggested by Shah (¶ [0006]).

Referring to claim 3, Lin in view of Niglio teach the limitations of claim 1 above; however, Lin in view of Niglio do not explicitly teach calling and launching the lockscreen wallpaper process through an intent according to an application identifier of the lockscreen wallpaper process in the call parameter.
Shah further teaches calling and launching the lockscreen wallpaper process through an intent according to an application identifier of the lockscreen wallpaper process in the call parameter (“When the device policy manager confirms that the password is "dynamically configured password", the phone window manager through the customization module 216, selects a customization application through the custom APK”, ¶ [0029]). 

Regarding claims 10 and 11, these claims recite the lockscreen display control device that performs the steps of the lockscreen display control method of claims 2 and 3 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claim 18, the instant claim recites the non-transitory computer-readable storage medium storing instructions when executed, perform the steps of the lockscreen display control method of claim 2; therefore, the same rationale of rejection is applicable. 


Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Niglio and Shah as applied to claims 2, 10, and 18 above, and further in view of Noro, (US 20170262390 A1) (hereinafter Noro), and as evidenced by Conder et al., (“AndroidTM Wireless Application Development”) (hereinafter Conder).

Referring to claim 4, Lin implied setting the attribute of the activity instance to be always on top as discussed above.  However, Lin in view of Niglio and Shah do not explicitly teach wherein the creating the activity instance of the…process, and setting the attribute of the activity instance to be always on top comprise: 
reading, according to path information of a class where an activity of the…process is located in the call parameter, a corresponding class of the activity, and creating the activity instance according to the read class; 
placing, responsive to determining that the activity instance is located in a stack according to a launch mode of the corresponding class of the activity, the activity instance of the lockscreen…process on a top of the stack.
With regards to wherein the creating the activity instance of the…process, and setting the attribute of the activity instance to be always on top comprise: 
reading, according to path information of a class where an activity of the…process is located in the call parameter, a corresponding class of the activity, and creating the activity instance according to the read class.  It is merely claiming a known function of the Android operating system for creating activity instance using class and call parameter as evidenced by Conder (pg. 70-80), also calling the live wallpaper service class for implementing live wallpaper (pg. 461-465).
Noro teaches placing, responsive to determining that the activity instance is located in a stack according to a launch mode of the corresponding class of the activity, the activity instance of the lockscreen…process on a top of the stack (“The app starter 7 determines the priority in starting the apps 6 according to the types of the apps 6 and controls starting of the apps 6 according to the determined priority”, ¶ [0036], fig. 2; “FIG. 2 is a diagram of an exemplary app priority table. As illustrated in FIG. 2, in the app priority table, the priority and app names are associated with each other. The priority represents the starting priority”, ¶ [0038], fig. 2.  Examiner notes, the “LOCK SCREEN APP” is being set as the top priority in the stack as shown I figure 2.)
Lin, Niglio, Shah, and Noro are analogous art to the claimed invention because they are concerning with user interface for an electronic device (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Lin in view of Niglio, Shah, and Noro before them to modify the dynamic wallpaper system of Lin in view of Niglio and Shah to incorporate the priority stack as taught by Noro.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Noro (¶ [0038], fig. 2), because the priority stack does not depend on the dynamic wallpaper system.  That is the priority stack performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the user interface by placing the app that a user would immediately use, e.g., lock screen app, on the top so as to allow quick access.

Regarding claim 12, the instant claim recites the lockscreen display control device that performs the steps of the lockscreen display control method of claim 4; therefore, the same rationale of rejection is applicable. 

Regarding claim 19, the instant claim recites the non-transitory computer-readable storage medium storing instructions when executed, perform the steps of the lockscreen display control method of claims 3 and 4; therefore, the same rationale of rejection is applicable. 


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Niglio as applied to claims 1 and 9 above, and further in view of Li et al., (CN 109672776 A) (hereinafter Li).

Referring to claim 7 Lin in view of Niglio teach the method of claim 1; however, Lin in view of Niglio do not explicitly teach different images displayed…are images obtained responsive to that a same collection object is collected at different device orientations in same light environment.
Li teaches different images displayed…are images obtained responsive to that a same collection object is collected at different device orientations in same light environment (“there is provided a method for displaying dynamic image…the method comprising: acquiring a plurality of image frame data and a plurality of image frames from the video file”, 2:40-43; “In one possible design, the video file is composed of image frames representing different angles of the same three-dimensional object, the preset factor comprises an orientation data”, 4:53-56; “Through the implementation, it can realize the user handheld terminal in different position, orientation data of the terminal changes, the terminal video file segment to be displayed is changed, that is, the currently displayed image frame along with the change of position data of the terminal and continuously switching so as to realize dynamic images”, 4:64-70).
Lin, Niglio, and Li are analogous art to the claimed invention because they are concerning with user interface for an electronic device (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Lin in view of Niglio and Li before them to dynamic image of Li for the dynamic wallpaper of Lin in view of Niglio.  Because both Lin in view of Niglio and Li teach methods of presenting dynamic images on a screen of a device, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of presenting dynamic graphical element.  The motivation to substitute would have been to improve user interaction by allowing different types of dynamic images to be used.

Regarding claim 15, the instant claim recites the lockscreen display control device that performs the steps of the lockscreen display control method of claim 7; therefore, the same rationale of rejection is applicable. 


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Niglio and Li as applied to claims 7 and 15 above, and further in view of Naik et al., (US 10573067 B1) (hereinafter Naik).

Referring to claim 8, Lin in view of Niglio and Li teach the method of claim 7; however, Lin in view of Niglio and Li do not explicitly teach wherein in the different images, at least one of an illumination region, a diffuse reflection region or a shadow region formed by reflection responsive to that the collection object is imaged is different.
Naik teaches wherein in the different images, at least one of an illumination region, a diffuse reflection region or a shadow region formed by reflection responsive to that the collection object is imaged is different (“The generated illumination model, the surface reflection model, and the shadow model may be applied on the 3D model to reproduce the lighting condition caused by light emitted from the plurality of light sources in the real-world environment…dynamically change the representation of the light reflection on the rendered 3D model or a shadow of the rendered 3D model during visualization of the 3D model at the display apparatus based on a corresponding change in an actual lighting condition in the real-world environment”, 3:62-4:13).
Lin, Niglio, Li, and Naik are analogous art to the claimed invention because they are concerning with user interface for an electronic device (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Lin in view of Niglio, Li, and Naik before them to modify the dynamic wallpaper system of Lin in view of Niglio and Li to incorporate the shadow model as taught by Naik.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Naik (3:62-4:13), because the shadow model does not depend on the dynamic wallpaper system.  That is the shadow model performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve the user interface by providing more realistic 3D object as suggested by Naik (4:43-47).

Regarding claim 16, the instant claim recites the lockscreen display control device that performs the steps of the lockscreen display control method of claim 8; therefore, the same rationale of rejection is applicable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150213252 (Wilairat) – discloses a method of presenting multi-access level lock screen on a computing device.
US 10748313 (Holzer) – discloses a system for providing a lockscreen comprising interactive and dynamic digital media representation.
US 20170115998 (Fang) – discloses a method for providing a lock screen where the background image can be changed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144